DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode layer" in lines 8 and 9; and recites “the discharge layer” in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the electrode layer" in lines 8 and 9 is interpreted as “the at least one electrode layer”; and “the discharge layer” in 
Claim 17 recites the limitation "the electrode layer" in lines 9 and 10; and recites “the discharge layer” in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the electrode layer" in lines 9 and 10 is interpreted as “the at least one electrode layer”; and “the discharge layer” in lines 10 and 12 is interpreted as “the at least one discharge layer.” Claims 18-20 are rejected as they depend upon claim 17. For the purpose of examination, “the discharge layer” recited in claim 18 is interpreted as “the at least one discharge layer.”

Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To be more specific, claim 14 recites that “the electrode layer extends along at least part of an edge of the display area.” However, ¶ [0098] of specification discloses that the electrode layer may be located at a location by extending along a part of an edge of the display area.” Therefore, the claim scope is not clear. For the purpose of examination, “the electrode layer extends along at least part of an edge of the display area” is interpreted as “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US PG-Pub No.: 2021/0359077 A1, hereinafter, “Ko”) in view of Shin et al. (US PG-Pub No.: 2019/0067409 A1, hereinafter, “Shin”).
Regarding claim 1, Ko discloses a display apparatus (see Ko, FIG. 3C) comprising:
a lower substrate (1, FIG. 3C) comprising a display area (101, FIG. 3C) and a non-display area (102, FIG. 3C);
a display element (5+7+8, FIG. 3C) at the display area (101); and
a discharge element (13+4+3, FIG. 3C and ¶ [0080]) at the non-display area (102),
wherein the discharge element (13+4+3) comprises at least one electrode layer (3, ¶ [0080]), at least one discharge layer (13, ¶ [0080]) on the electrode layer (3), and at least one first insulating layer (4 directly under 13, ¶ [0080]) between the electrode layer (3) and the discharge layer (13, FIG. 3C), and
wherein a distance from an upper surface of the lower substrate (1) to an upper surface of the discharge layer (13) is greater than or equal to a distance from the upper surface of the lower substrate (1) to an upper surface of a top layer of a thin film transistor (a thin film transistor is inside 2, ¶ [0066] and FIG. 3C).
Ko is silent regarding that the thin film transistor at the display area (101); and the display element (5+7+8, FIG. 3C) at the display area (101) and electrically connected to the thin film transistor.
Shin, however, discloses a display apparatus (see Shin, FIG. 6), comprising a thin film transistor (TFT) at a display area (area under EL, FIG. 6); and a display 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ko’s thin film transistor at the display area; and the display element at the display area and electrically connected to the thin film transistor, as taught by Shin, in order to save space and use TFT to control the display element.
Note: for the purpose of examination, "the electrode layer" in lines 8 and 9 is interpreted as “the at least one electrode layer”; and “the discharge layer” in lines 9 and 11 is interpreted as “the at least one discharge layer.”

Regarding claim 2, Ko in view of Shin discloses the display apparatus of claim 1, wherein the display element (5+7+8) comprises a pixel electrode (7; Ko, ¶ [0064]), a counter electrode (5, ¶ [0064]), and an intermediate layer (8, ¶ [0063]) between the pixel electrode (7) and the counter electrode (5), the intermediate layer (8) comprising an emission layer (¶ [0063]).

Regarding claim 3, Ko in view of Shin discloses the display apparatus of claim 2, wherein the discharge layer (13) comprises a same material as that of the pixel electrode (7; Ko, ¶ [0112]).
Note: for the purpose of examination, “the discharge layer” recited in line 1 of claim 3 is interpreted as “the at least one discharge layer.” 

claim 4, Ko in view of Shin discloses the display apparatus of claim 3, wherein the discharge layer (13) has a same layered structure as that of the pixel electrode (7; Ko, ¶ [0112]).
Note: for the purpose of examination, “the discharge layer” recited in line 1 of claim 4 is interpreted as “the at least one discharge layer.” 

Regarding claim 5, Ko in view of Shin discloses the display apparatus of claim 4, wherein a direction (left-right) from an edge of the lower substrate (1) to a center of the lower substrate (1) is a first direction.
Ko is silent in the same embodiment regarding that a width in the first direction (left-right) of the upper surface of the discharge layer (13) is less than or equal to a width in the first direction of an upper surface of the pixel electrode (7).
However, Ko discloses in another alternative embodiment (Ko, FIG. 3C’’’’) that a width in the first direction (left-right) of the upper surface of the discharge layer (13) is less than or equal to a width in the first direction of an upper surface of the pixel electrode (7, FIG. 3C’’’’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width in the first direction of the upper surface of the discharge layer less than or equal to a width in the first direction of an upper surface of the pixel electrode, since it is alternative design (Ko, FIGs. 3C and 3C’’’’).
Note: for the purpose of examination, “the discharge layer” recited in line 3 of claim 5 is interpreted as “the at least one discharge layer.” 
claim 6, Ko in view of Shin discloses the display apparatus of claim 2, wherein the first insulating layer (4 under 13) comprises a same material as that of a layer (4 under 7) below the pixel electrode (7) in contact with the pixel electrode (7; Ko, FIG. 3C).

Regarding claim 7, Ko in view of Shin discloses the display apparatus of claim 6, wherein the first insulating layer (4 under 13) has a same layered structure as that of the layer (4 under 7) below the pixel electrode (7) in contact with the pixel electrode (7; Ko, FIG. 3C).

Regarding claim 8, Ko in view of Shin discloses the display apparatus of claim 7.
Ko is silent regarding that the discharge element (13+4+3) further comprises a second insulating layer between the first insulating layer (4) and the discharge layer (13).
However, Ko’s first insulating layer (4) is a planarization layer under the pixel electrode (7, FIG. 3C). And Shin discloses that a planarization layer (114, ¶ [0069]) under the pixel electrode (AND) can be a double layered structure (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ko’s planarization layer (4) with a double-layered structure, as taught by Shin, since the selection of a known material (double-layered structure) based on its suitability for its intended use (to form a planarization layer) supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the discharge layer” recited in line 2 of claim 8 is interpreted as “the at least one discharge layer.” 

Regarding claim 9, Ko in view of Shin discloses the display apparatus of claim 1, wherein the discharge element (13+4+3) comprises: a first electrode layer (3, ¶ [0080]), a first discharge layer (13, ¶ [0080]) above the first electrode layer (3), and a first-first insulating layer (4 directly under 13) between the first electrode layer (3) and the first discharge layer (13; Ko, FIG. 3C).
Ko is silent regarding a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer.
Shin, however, discloses a second electrode layer (151, ¶ [0061]), a second discharge layer (152, FIG. 6) above the second electrode layer (151), and a first-second insulating layer (113 under 152) between the second electrode layer (151) and the second discharge layer (152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer, as taught by Shin, in order to electrically connecting the ESD with TFT and other driving devices (Shin, ¶ [0061]).



[AltContent: textbox (A first discharge layer)][AltContent: arrow]
    PNG
    media_image1.png
    409
    755
    media_image1.png
    Greyscale



Regarding claim 10, Ko in view of Shin discloses the display apparatus of claim 9, further comprising a metal layer (140; Shin, FIG. 6) on the lower substrate (110; Shin, FIG. 6), and electrically connecting the first electrode layer (annotated FIG. 6 above) and the second electrode layer (151) to each other (annotated FIG. 6 above).
Note: the reason of obviousness to combine teachings from Ko and Shin has been given above regarding claim 9; therefore, it will not be repeated hereinafter.

Regarding claim 11, Ko in view of Shin discloses the display apparatus of claim 9, wherein the first electrode layer (Shin, annotated FIG. 6 above) and the second electrode layer (151) are integrally formed.

claim 12, Ko in view of Shin discloses the display apparatus of claim 9, wherein the first-first insulating layer (113 under first discharge layer, annotated FIG. 6 above) and the first-second insulating layer (113 under 152) are integrally formed.

Regarding claim 13, Ko in view of Shin discloses the display apparatus of claim 9, further comprising: an upper substrate (12; Ko, FIG. 3C); and a sealing member (9, FIG. 3C) at the non-display area (102) of the lower substrate (1), and between the upper substrate (12) and the lower substrate (1), the sealing member (9) surrounding the display area (101, FIGs. 2C and 3C).
Ko is silent regarding that the first discharge layer is located outside a periphery of the sealing member (9), and the second discharge layer is located within an internal boundary defined by the sealing member (9).
Shin, however, discloses that the first discharge layer (annotated FIG. 6 above) is located outside a periphery of a sealing member (130+120, FIG. 6), and the second discharge layer (152) is located within an internal boundary defined by the sealing member (130+120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first discharge layer located outside a periphery of the sealing member, and the second discharge layer is located within an internal boundary defined by the sealing member, as taught by Shin, in order to better protect the display element and ESD function.

claim 14, Ko in view of Shin discloses the display apparatus of claim 1, wherein the electrode layer (3) extends along at least part of an edge of the display area (101; Ko, FIG. 3C; see 35 U.S.C. § 112(b) rejections above for claim interpretation).
Note: for the purpose of examination, “the electrode layer” recited in line 1 of claim 14 is interpreted as “the at least one electrode layer;” and “the electrode layer extends along at least part of an edge of the display area” is interpreted as “the electrode layer extends horizontally.”

Regarding claim 15, Ko in view of Shin discloses the display apparatus of claim 14.
Ko is silent regarding that the discharge layer (13) comprises a first discharge layer and a second discharge layer spaced from each other in a direction in which the electrode layer (3) extends.
Shin, however, discloses that a discharge layer (152+first discharge layer, annotated FIG. 6 above) comprises a first discharge layer (annotated FIG. 6 above) and a second discharge layer (152) spaced from each other in a direction (left-right) in which an electrode layer (151+first electrode layer, annotated FIG. 6 above) extends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ko’s discharge layer comprising a first discharge layer and a second discharge layer spaced from each other in a direction in which the electrode layer extends, as taught by Shin, in order to electrically connecting the ESD with TFT and other driving devices (Shin, ¶ [0061]).
Note: for the purpose of examination, “the discharge layer” recited in line 1 of claim 15 is interpreted as “the at least one discharge layer;” and “the electrode layer” recited in line 3 of claim 15 is interpreted as “the at least one electrode layer.”

Regarding claim 16, Ko in view of Shin discloses the display apparatus of claim 14.
Ko is silent regarding that the discharge layer (13) comprises a plurality of isolated-shape conductive layers spaced from each other in a direction in which the electrode layer (3) extends.
Shin, however, discloses that a discharge layer (152+first discharge layer, annotated FIG. 6 above) comprises a plurality of isolated-shape conductive layers (152 and first discharge layer) spaced from each other in a direction (left-right) in which an electrode layer (151+first electrode layer, annotated FIG. 6 above) extends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ko’s discharge layer comprising a plurality of isolated-shape conductive layers spaced from each other in a direction in which the electrode layer extends, as taught by Shin, in order to electrically connecting the ESD with TFT and other driving devices (Shin, ¶ [0061]).
Note: for the purpose of examination, “the discharge layer” recited in line 1 of claim 16 is interpreted as “the at least one discharge layer.” 

Regarding claim 17, Ko discloses a display apparatus (see Ko, FIG. 3C) comprising:

a pixel circuit (TFT inside 2, ¶ [0066] and FIG. 3C) at the display area or the non-display area (102), and comprising a top conductive layer (not shown);
a display element (5+7+8, FIG. 3C) at the display area (101); and
a discharge element (13+4+3, FIG. 3C and ¶ [0080]) at the non-display area (102),
wherein the discharge element (13+4+3) comprises at least one electrode layer (3, ¶ [0080]), at least one discharge layer (13, ¶ [0080]) above the electrode layer (3), and at least one first insulating layer (4 directly under 13, ¶ [0080]) between the electrode layer (3) and the discharge layer (13, FIG. 3C), and
wherein a distance from an upper surface of the lower substrate (1) to an upper surface of the discharge layer (13) is greater than or equal to a distance from the upper surface of the lower substrate (1) to an upper surface of the top conductive layer of the pixel circuit (TFT inside 2, ¶ [0066] and FIG. 3C).
Ko is silent regarding the display element (5+7+8, FIG. 3C) electrically connected to the pixel circuit (TFT inside 2).
Shin, however, discloses a display apparatus (see Shin, FIG. 6), comprising a display element (CE+EL+AND, FIG. 6) electrically connected to a thin film transistor (TFT, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ko’s display element at the display 
Note: for the purpose of examination, "the electrode layer" in lines 9 and 10 is interpreted as “the at least one electrode layer”; and “the discharge layer” in lines 10 and 12 is interpreted as “the at least one discharge layer.”

Regarding claim 18, Ko in view of Shin discloses the display apparatus of claim 17, wherein a direction from an edge of the lower substrate (1) to a center of the lower substrate (1) is a first direction (left-right).
Ko is silent in the same embodiment regarding that a width in the first direction (left-right) of the upper surface of the discharge layer (13) is less than or equal to a width in the first direction (left-right) of the upper surface of the top conductive layer of the pixel circuit (Ko’s TFT inside 2).
However, Ko discloses in another alternative embodiment (Ko, FIG. 3C’’’’) that a width in the first direction (left-right) of the upper surface of the discharge layer (13) is less than or equal to a width in the first direction of an upper surface of the pixel circuit (TFT inside 2, FIG. 3C’’’’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width in the first direction of the upper surface of the discharge layer less than or equal to a width in the first direction of an upper surface of the pixel circuit, since it is alternative design (Ko, FIGs. 3C and 3C’’’’).
Note: for the purpose of examination, “the discharge layer” recited in line 3 of claim 18 is interpreted as “the at least one discharge layer.”

Regarding claim 19, Ko in view of Shin discloses the display apparatus of claim 17, wherein the discharge element (13+4+3) comprises: a first electrode layer (3, ¶ [0080]), a first discharge layer (13, ¶ [0080]) above the first electrode layer (3), and a first-first insulating layer (4 directly under 13) between the first electrode layer (3) and the first discharge layer (13).
Ko is silent regarding a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer.
Shin, however, discloses a second electrode layer (151, ¶ [0061]), a second discharge layer (152, FIG. 6) above the second electrode layer (151), and a first-second insulating layer (113 under 152) between the second electrode layer (151) and the second discharge layer (152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer, as taught by Shin, in order to electrically connecting the ESD with TFT and other driving devices (Shin, ¶ [0061]).

claim 20, Ko in view of Shin discloses the display apparatus of claim 19, further comprising a metal layer (140; Shin, FIG. 6) on the lower substrate (110; Shin, FIG. 6) and electrically connecting the first electrode layer (annotated FIG. 6  above) and the second electrode layer (151) to each other (annotated FIG. 6 above).
Note: the reason of obviousness to combine teachings from Ko and Shin has been given above regarding claim 9; therefore, it will not be repeated hereinafter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/XIA L CROSS/Examiner, Art Unit 2892